Citation Nr: 0827106	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for service-connected chronic anemia.  

2. Entitlement to an initial rating higher than 10 percent 
for the service-connected back disability rated as 
lumbosacral strain from May 21, 2004, and an initial rating 
higher than 20 percent from June 21, 2007.   



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1986 to May 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. For the year 2000, chronic anemia required one transfusion 
of red cells; since 2001, chronic anemia does not require a 
transfusion of red cells at least once a year and infections 
recurring at least once a year are not shown.  

2. From May 21, 2004, the back disability rated as 
lumbosacral strain was manifested by flexion to 70 degrees 
with pain without abnormal gait or spinal contour, ankylosis, 
objective neurological abnormalities, or incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; after June 
21, 2007, the back disability rated as lumbosacral strain is 
manifested by flexion to 70 degrees with pain at 15 degrees 
without additional functional loss, abnormal spinal contour, 
ankylosis, objective neurological abnormalities, or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months. 


CONCLUSIONS OF LAW

1. For the year 2000, the criteria for an initial rating of 
30 percent for service-connected chronic anemia have been 
met; since 2001, the criteria for an initial rating higher 
than 10 percent for service-connected chronic anemia have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.117, Diagnostic Code 7716 (2007).

2. From May 21, 2004, the criteria for an initial rating 
higher than 10 percent for the back disability rated as 
lumbosacral strain have not been met; after June 21, 2007, 
the criteria for an initial rating higher than 20 percent for 
the service-connected back disability rated as lumbosacral 
strain have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5243 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication, content-complying VCAA 
notice by letter, dated in August 2004, on the underlying 
claim of service connection for anemia.  Although the VCAA 
notice did not specifically address service connection for 
the back disability, the notice of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease, evidence of current disability; evidence of an 
injury or disease in service or an event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service is the same.  And where, as here, service connection 
has been granted and initial ratings have been assigned, the 
claims of service connection have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disabilities, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for initial higher 
ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran has been afforded VA 
examinations in January 2005, in October 2005, and in June 
2007.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



1. Chronic Anemia 

Factual Background

In the rating decision in May 2005, the RO granted service 
connection for chronic anemia and assigned an initial rating 
of 10 percent under Diagnostic Code 7716, effective from 
January 27, 2000.

Private hospital records show that in June 2000 the veteran 
was transfused with red blood cells for anemia and she was 
started on iron therapy.   

Private and service department records from 2001 to 2004 
contain no other transfusion for anemia or infection.  

On VA examinations in January 2005, the veteran stated that 
she currently took iron tablets.  History included severe 
dysplasia during service and after service a blood 
transfusion in June 2000, but no infections.  

On VA examination in October 2005, the examiner stated the 
veteran's condition had stabilized and her blood count was 
normal.  The diagnosis was history of anemia, resolved.  

On VA examination in June 2007, history included a blood 
transfusion, but no infections. The diagnosis was anemia, 
resolved.  

Analysis

Chronic anemia is currently rated 10 percent under Diagnostic 
Code 7611.  Under Diagnostic Code 7716, the criteria for the 
next higher rating, 30 percent, are transfusion of red cells 
at least once a year but less than every three months, or; 
infections recurring at least once a year but less than once 
every three months.  The criteria for the next higher rating, 
60 percent, are transfusion of red cells at least once every 
three months, or; infections recurring at least once every 
three months. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The record shows that in June 2000 the veteran was transfused 
with red blood cells for anemia, which meets the criteria for 
a 30 percent rating, namely, a transfusion of red cells at 
least once a year.  Since 2001, there is documentation of any 
other transfusion although there is a history of a 
transfusion in 2003, which is inconsistent with the evidence 
of record,  and the veteran has not argued that she has had 
more than one transfusion.   And there is no evidence of 
infections, resulting in anemia as in 2005 and in 2007, the 
diagnosis has been anemia, resolved. 

In this case, the evidence supports an initial staged rating 
of 30 percent for the year 2000, but as transfusion of red 
cells at least once every three months, or infections 
recurring at least once every three months are not shown, an 
initial rating higher than 30 percent is not warranted in the 
year 2000. 

Since 2001, in the absence of evidence of a transfusion of 
red cells at least once a year but less than every three 
months, or infections recurring at least once a year but less 
than once every three months, the criteria for an initial 
staged rating higher than 10 percent since 2001 have not been 
met.

To the extent the claim for increase is denied, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§5107(b)

2. Back Disability Rated as Lumbosacral Strain 

Factual Background

In the rating decision in May 2005, the RO granted service 
connection for a back disability, effective January 27, 2000, 
and assigned staged ratings under Diagnostic Code 5237, that 
is, a zero percent rating from January 27, 2000, and a 10 
percent rating from May 21, 2004.  While on appeal in a 
rating decision in July 2007, the RO increased the rating to 
20 percent from June 21, 2007. 

On VA examination in January 2005, the veteran complained of 
moderate to severe pain in the lumbar spine, which lasted 
about a day or two and which occurred about twice a month.  
The veteran indicated that the pain was worse with strenuous 
activity, walking more than a mile, or lifting more than 40 
pounds, but was relieved by rest, pain medication, and 
avoidance of heavy exertion, or extreme movement.  The 
examiner reported that the veteran's back pain had a moderate 
impacted on her mobility, activities of daily living, usual 
occupation, recreational activities, and driving.  

Examination revealed flexion from 70 to 90 degrees with pain, 
extension from 20 to 30 degrees with pain, lateral flexion 
and rotation from 25 to 30 degrees on the left with pain 
otherwise normal.  The veteran had additional of activity due 
to pain and lack of endurance.  There was no ankylosis, 
muscle spasm, lower extremity weakness, sensory deficit, or 
objective neurological abnormality to include sensory and 
motor evaluations.  There was no postural deformity or 
abnormal gait. X-rays of the lumbar spine were normal.  

In statements in August 2005 and April 2006, the veteran 
complained of severe back pain.   

VA treatment records show that in July and August 2005 the 
veteran complained of back pain with radiating pain to the 
legs.  The pertinent finding was lower and mid back 
tenderness, and the assessment was right leg sciatica.  

On VA examination in October 2005, the veteran complained of 
constant low back pain, radiating into the right lower 
extremity.  The examiner reported that the veteran's back 
pain had no effect on her occupation as a substitute teacher 
and she could drive, but she could no longer mow the grass or 
take long walks. 

The veteran declined the testing for range of motion, but the 
examiner noted that she was able bend over to pick up her 
purse from the floor with good flexibility without signs of 
acute pain.  There was no abnormal gait or spinal contour, 
muscle spasm, guarding, or ankylosis.  There was moderate 
tenderness in the right sacroiliac area.  The neurologic 
examination essentially was normal.  X-rays from July 2005 
and a MRI in October 2005 were both normal.  

VA treatment records show that in November 2005 the veteran 
terminated the nerve conduction test because of poor pain 
tolerance.  In November 2006, the veteran complained of acute 
back pain of two days' duration, and the assessment was acute 
exacerbation of back strain. 

Private treatment medical records show that in June and July 
2006 the veteran was in physical therapy for constant low 
back pain.  

On VA examination in June 2007, the veteran stated that in 
2006 she was in a vehicle accident and she was treated for 
muscle spasm.  The veteran complained of constant lower back 
pain, radiating into the right lower extremity, and of 
incapacitating flares up about 3 times a month, which last 2 
to 4 hours, which were relieved with medication.  She was 
able to do the activities of daily living, drive for three to 
four hours, and walk a block without pain, but not 
recreational activities.  It was noted that she had not lost 
time from work. 

On physical examination, the veteran had a normal gait and 
spinal contour.  Forward flexion was from 70 to 90 degrees, 
extension was 30 degrees, left and right lateral flexion and 
rotation were 30 degrees.  On repeated testing, the veteran 
experienced pain on flexion starting at 15 degrees and no 
further decrease and no pain and no decrease on extension.  
There was pain on bilateral lateral flexion from the 
beginning with no further decrease and pain on rotation from 
the beginning with no further decrease.  There was no 
weakness, fatigue, muscle spasm or tenderness in the lumbar 
spine.  Ankylosis was not indicated.  Neurologic examination 
was normal.  X-rays showed minor degenerative joint changes. 

Analysis 

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

The normal ranges of motion of the thoracolumbar spine are 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral flexion, right and left, 30 degrees, and rotation, 
right and left, 30 degrees.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V.

The lumbar spine disability is currently rated under 
Diagnostic Code 5237.  Under the current General Rating 
Formula for Diseases and Injuries of the Spine, the criteria 
for a 20 percent rating are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The criteria for a 40 
percent rating are forward flexion of the thoracolumbar spine 
to 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.  

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Diagnostic Code 5243, intervertebral disc syndrome, is also 
applicable.  The disability is rated under either the General 
Rating Formula or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation.  

The rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An Initial Rating Higher than 10 Percent from May 21, 2004

On VA examination in January 2005, forward flexion was from 
70 to 90 degrees with pain.  Extension was from 20 to 30 
degrees with pain, left lateral flexion and left rotation 
were from 25 to 30 degrees with pain and right lateral 
flexion and right rotation were normal.  The veteran had 
additional limitation of activity due to pain and lack of 
endurance.  There was no ankylosis, muscle spasm, lower 
extremity weakness, sensory deficit, or objective 
neurological abnormality to include sensory and motor 
functions.  There was no postural deformity.  X-rays of the 
lumbar spine were normal.  

On VA examination in October 2005, the veteran complained of 
constant low back pain, radiating into the right lower 
extremity.  The examiner reported that the veteran's back 
pain had no effect on her occupation as a substitute teacher 
and she could drive, but she could no longer mow the grass or 
take long walks.  The veteran declined the testing for range 
of motion, but the examiner noted that she was able bend over 
to pick up her purse from the floor with good flexibility 
without signs of acute pain.  There was no muscle spasm, 
guarding, or ankylosis.  The neurologic examination 
essentially was normal.  X-rays from July 2005 and a MRI in 
October 2005 were both normal.  

The record shows that when tested flexion of the lumbar spine 
was in the range of 70 to 90 degrees with pain at 70 degrees 
and the combined range of motion was 200 degrees 
(70+20+25+25+30+30=200).  As flexion of the lumbar spine is 
greater than 60 degrees, considering functional loss due to 
pain, weakened movement, and fatigability, and as the 
combined range of motion is greater than 120 degrees, the 
criteria for a rating higher than 10 percent from May 21, 
2004, under the General Rating Formula for Diseases and 
Injuries of the Spine have not been met. 



Also, there was no muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour and no 
evidence of objective neurological abnormality as the sensory 
and motor functions were normal.  And no evidence of 
incapacitating episodes, that is, bed rest prescribed by a 
physician and treatment by a physician, having a total 
duration of at least two weeks but less than four weeks 
during a 12-month period.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent from May 21, 2004, and the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. §5107(b).

An Initial Rating Higher than 20 Percent from June 21, 2007

On VA examination in June 2007, forward flexion was from 70 
to 90 degrees, extension was 30 degrees, left and right 
lateral flexion and rotation were 30 degrees.  On repeated 
testing, the veteran experienced pain on flexion starting at 
15 degrees and no further decrease and no pain and no 
decrease on extension.  There was pain on bilateral flexion 
from the beginning with no further decrease and pain on 
rotation from the beginning with no further decrease.  

As flexion of the lumbar spine was greater than 30 degrees, 
the criteria for a rating higher than 20 percent from June 
21, 2007, under the General Rating Formula for Diseases and 
Injuries of the Spine have not been met.  As for functional 
loss due to pain, repeated testing revealed flexion to 15 
degrees with pain, which is the range of the criteria for the 
next higher rating, but the actually functional assessment 
shows that the veteran is able to do the activities of daily 
living, drive for three to four hours, and walk a block 
without pain, and she has not lost time from work.   Although 
pain is a factor to be considered under 38 C.F.R. §§ 4.40 and 
4.45, no additional functional loss or weakness, or fatigue 
was shown.  Although the veteran experienced pain at 15 
degrees of flexion, there is no corresponding functional loss 
due to pain as to activities of daily living or at work.  For 
this reason, pain without additional functional loss does not 
more nearly approximate or equate to the criteria for the 
next higher rating, that is, flexion limited to 30 degrees or 
less under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Also, there was no evidence of ankylosis or of objective 
neurological abnormality as the sensory and motor functions 
were normal.  And no evidence of incapacitating episodes, 
that is, bed rest prescribed by a physician and treatment by 
a physician, having a total duration of at least four weeks 
but less than six weeks during a 12-month period.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 20 
percent from June 21, 2007, and the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. §5107(b).


ORDER

For the year 2000, an initial staged rating of 30 percent for 
service-connected chronic anemia is granted, subject to the 
law and regulations, governing the award of monetary benefit. 

From 2001, an initial staged rating higher than 10 percent 
for service-connected chronic anemia is denied.  

An initial rating higher than 10 percent for the service-
connected back disability rated as lumbosacral strain from 
May 21, 2004, and an initial rating higher than 20 percent 
from June 21, 2007, are denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


